Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s amendments and arguments are persuasive to overcome the 35 U.S.C. §§ 112(a) and 112(b) rejections from the Non-Final Office action mailed on June 24, 2021. Further, the Applicant’s claims are novel and non-obvious in view of the prior art dating back to the Applicant’s priority date of May 29, 2019. Specifically, the prior art does not teach the features of “a dry fire training device for use with a pistol having a magazine compartment and a trigger mechanism, wherein the dry fire training device comprises: a magazine comprising: a lever providing a means for interaction between the trigger mechanism and a detent reed and configured to move between a resting position and a firing position; a compression spring configured to bias the lever to the resting position; and a swing lock component configured to move the lever to the firing position behind the trigger mechanism when the magazine is inserted into the magazine compartment.” Therefore, the rejections under 35 U.S.C. §§ 112(a) and 112(b) are withdrawn, no other statutory rejections regarding subject-matter eligibility or prior art remain, and claims 1-9 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715